An action for replevin for one horse, one meat cart, and one jigger carriage, alleged to be of the value of $225. The verdict was for the defendant, and the case is before this court on motion. It is not enough to sustain a verdict that there is evidence which, if believed by the jury, would justify them in returning it; that evidence must be so reasonable and so. probable that an unprejudiced man, when considering all the evidence and all the circumstances in the case, would be justified in believing it. The record in this case does not show such a state of facts, and it is evident that the jury, through bias, prejudice or misapprehension of the weight of evidence and the rules of law, returned a verdict not authorized, and the entry must be motion sustained. New trial granted.